Exhibit 10.1




SECOND ADDENDUM AND EXTENSION TO

EXCLUSIVE LICENSE AND DISTRIBUTION AGREEMENT




This ADDENDUM AND EXTENSION TO EXCLUSIVE LICENSE AND DISTRIBUTION AGREEMENT
(this “Agreement”) is made effective 1 May 2009 (the “Effective Date”) by and
among and NEXTFITNESS, INC., a Nevada corporation whose address is 235 West Sego
Lily Drive, 2nd Floor, Sandy UT 84070 (“Licensor”) and WREN, INC., a Nevada
corporation whose address is 235 W Sego Lily Dr., Sandy UT 84070 (“Licensee”).

 

A.

Licensor and Licensee entered into an Exclusive License and Distribution
Agreement dated effective as of March 4, 2009, (the “License and Distribution
Agreement”), wherein monthly payments were deemed to have started on the
Effective Date of said Distribution and License Agreement.




B.

Licensor and Licensee entered into an Addendum and Extension to Exclusive
License and Distribution Agreement dated effective as of March 31, 2009, (the
“Addendum”), wherein Section 1(g)(v) of said License and Distribution Agreement
to Licensor was amended to provide for a thirty (30) day extension for each
payment date on the payment schedule.




C.

Whereas, the Parties desire to amend the License and Distribution Agreement to
set forth the additional $300,000 license fee whereby Licensor shall no longer
offer the NextFitness service to new customers and extend the payments dates due
and payable under Section 1(g)(v) of the License and Distribution Agreement for
an additional 30 days each.




D.

Licensor and Licensee are willing to modify the License and Distribution
Agreement as specified in this Agreement.




NOW THEREFORE, the Parties agree to amend the License and Distribution Agreement
as follows:




1.

Additional License Fee. For an additional license fee of $300,000, Licensor
agrees not to offer the NextFitness Service to any new customers as of the date
of this Agreement.




2.

Extension. Section 1(g)(v) of the License and Distribution Agreement is hereby
amended to read as follows:




“ (vi) monthly payments of $1,100,000 in May 2009; $300,000 in June 2009;
$200,000 in July 2009; and $200,000 in September 2009 for personnel
contribution, services, facilities, intellectual property and database access,
and other contributed material and introduction requested by License and that
will be provided by Licensor in order to assist Licensee in exploiting the
Application IP, the Keychain Trainer Distribution Rights, and the Trade IP
according to the terms of this Agreement, which monthly payments shall be deemed
to have started as of the Effective Date of this Agreement.”




3.

All other provisions of the License and Distribution Agreement shall remain in
full force and effect.







[Signature Page to Follow]





--------------------------------------------------------------------------------

DATED effective the day, month and year first above written.







LICENSOR:

NEXTFITNESS, INC.,

a Nevada corporation







/s/ Jeff Hays

 

Jeff Hays, President

 

 

 

LICENSEE

WREN, INC.,

a Nevada corporation







/s/ Jeff Jenson

 

Jeff Jenson, President














2


